                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ISAAC PEREZ,                      )
                                  )
      Plaintiff,                  )
                                  )
              v.                  )                  1:17 C 8386
                                  )                  Hon. Marvin E. Aspen
WEXFORD HEALTH SOURCES, INC,      )
THE ESTATE OF SALEH OBAISI, M.D., )
and TIMOTHY J. FAHY, M.D.,        )
                                  )
      Defendant.                  )

                         MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

        Plaintiff Isaac Perez alleges that Dr. Timothy Fahy, Dr. Saleh Obaisi, 1 and Wexford

Health Sources, Inc. ("Wexford") were deliberately indifferent to his eye and back conditions

during his incarceration at Stateville Correctional Center ("Stateville"). (Amend. Comp. (Dkt.

No. 10) ¶¶ 1–4, 26, 30–32, 34–36.) Before us is Defendants' motion for summary judgment.

(Mot. (Dkt. No. 52).) For the reasons set forth below, we grant Defendants' motion.

                                         BACKGROUND

       The facts outlined hereafter are taken from the parties’ Local Rule 56.1 statements and

are undisputed unless otherwise noted.

       Perez is incarcerated and has been living at Stateville since 2013. (Defs.’ Statement of

Facts (“Defs.’ Facts”) (Dkt. No. 53) ¶ 4.) Perez experienced recurring left eye and back



1
  Dr. Obaisi is deceased and so his estate is listed as a party. His estate is represented by
Independent Executor Ghaliah Obaisi. (Defs.' Statement of Undisputed Facts ("Defs.' Facts")
(Dkt. No. 53) ¶ 7; Dkt. No. 28 (Substituting the Estate of Saleh Obaisi in place of Saleh Obaisi as
a defendant in this case).) We refer to Dr. Obaisi’s estate, Dr. Fahy, and Wexford collectively as
“Defendants.”
problems while incarcerated that prompted him to seek medical treatment from the Illinois

Department of Corrections ("IDOC"). IDOC provides care to inmates, in part, by contracting

with Wexford. (Id. ¶ 5.) Wexford in turn hires physicians and other medical staff who provide

direct care to Stateville’s inmates. (Id. ¶ 5.) Drs. Obaisi and Fahy were employed by Wexford

and provided medical care to Perez. (Id. ¶¶ 6–7, 22, 62.)

I.     PEREZ'S LEFT EYE

       Perez first started having eye problems while incarcerated in 2014. (Perez Decl. (Dkt.

No. 62–1) ¶ 1; Perez Dep. (Dkt. No. 53–1) at 22.) Perez testified that blurry vision, watery eyes,

and fluid discharge prompted him to request an appointment with an optometrist. (Perez Dep. at

22–23; Perez Decl. ¶¶ 1–2.)

       A.        Perez’s Initial Eye Appointments

       Perez's eyes were initially examined in November 2014. (Pl.’s Add. Statement of

Undisputed Facts ("Pl.’s Facts") (Dkt. No. 59) ¶ 3; Dkt. No. 59–1 at 2.) The examining

optometrist observed that Perez complained of blurry vision in his left eye and may have had a

previous episode of Central Serous Retinopathy ("CSR"). 2 (Dkt. No 59–1 at 2.) CSR occurs

when fluid accumulates in retinal tissue and can manifest as blurry or distorted vision, or

grayness in the central area of a patient's vision. (Fahy Dep. at 6–7, 19; Defs.' Facts ¶ 25.) It is

unknown what causes CSR, but it is often temporary. (Defs.’ Facts ¶ 25.) Perez’s eyes were

examined again about nine months later. (Pl.’s Facts ¶ 5; Dkt. No. 59–2 at 2.) The examining

physician noted that there was "no change in [Perez’s] Retina," and his left eye was "quiet."

(Dkt. No. 59–2 at 2.)




2
 CSR is also known as idiopathic central serous chorioretinopathy ("ICSC"), (Defs.’ Facts ¶ 25)
and is referred to as such in some of the parties’ documents. We use CSR for consistency.
                                                  2
       B.      Perez's Appointments with Dr. Fahy

       Dr. Fahy first saw Perez on December 2, 2016 for a general eye checkup.

(Defs.' Facts ¶ 22; Fahy Dep. at 13.) Dr. Fahy did not review Perez's medical records before the

checkup. (Fahy Dep. at 11.) Dr. Fahy observed that Perez had irritated eyelids and mucus

discharge from both eyes, and diagnosed him with "atopic conjunctivitis," for which he

proscribed anti-inflammatory eyedrops. (Defs.' Facts ¶ 22; Perez’s Med. Recs. (Dkt. No. 57) at

64.) Dr. Fahy also ordered Perez glasses and told him to follow up in a week. (Defs.' Facts ¶

22.)

       At Perez's follow-up appointment on December 12, 2016, Dr. Fahy diagnosed Perez with

CSR in his left eye and referred him to an ophthalmologist. (Defs.' Facts ¶¶ 23–24, 51; Med.

Recs. at 62.) Dr. Fahy testified that as an optometrist, his only treatment option when presented

with CSR is to refer the patient to a specialist. (Fahy Dep. at 22; Defs.' Facts ¶ 52.) He also

testified that he has previously encountered two patients with CSR and that he referred them both

to an ophthalmologist. (Fahy Dep. at 9.)

       Wexford utilizes a review process when patients are referred for offsite treatment or to a

specialist. (Defs.’ Facts ¶ 18–19.) Referrals are reviewed by the "Wexford Collegial Review

Board" ("Review Board") that consists of physicians and nurses who determine whether

recommended treatments should be approved. (Id.) In December 2016, the Review Board

approved Dr. Fahy's referral to an ophthalmologist and Perez was eventually scheduled for an

appointment at the University of Illinois at Chicago's ("UIC") Ophthalmology clinic. (Id. ¶ 26.)

       C.      Perez's Ophthalmology Appointment and Dr. Fahy Follow Up

       Perez was seen at UIC on May 11, 2017, approximately five months after Perez's

appointment was approved. (Id. ¶ 28.) It is unclear why there was such a long delay, but it is

undisputed that Dr. Fahy does not have control over UIC’s scheduling processes. (Pl.'s Resp. to
                                                 3
Defs.' Facts (Dkt. No. 59) ¶ 53.) The ophthalmologist that examined Perez did not diagnose him

with CSR. (Defs.’ Facts ¶ 28; Med. Recs. at 62.) Rather, the UIC ophthalmologist diagnosed

Perez with "myopia astigmatism" (nearsightedness), recommended that he wear his glasses full

time, and instructed him to follow up in a year. (Defs.' Facts ¶¶ 28–29.)

       Dr. Fahy saw Perez less than a week later and observed that the fluid in Perez's eyes were

receding and his vision was improving, but Perez still had CSR. (Id. ¶ 31.) Dr. Fahy instructed

Perez to follow up in three months or as needed if his vision worsened. (Id.) Dr. Fahy saw Perez

again four months later. (Id. ¶ 32.) At the appointment, Perez complained that the vision in his

left eye was reduced and that he had lost contrast sensitivity. (Id.) Dr. Fahy thereafter referred

Perez to another specialist, however, instead of referring Perez to an ophthalmologist, he referred

him to a retina specialist. (Id. ¶¶ 32–33.) A retina specialist is a tertiary care eye physician that

is more highly specialized than an ophthalmologist. (Id. ¶ 51.)

       D.      Perez's Retina Specialist Appointment and Dr. Fahy Follow Up

       On March 6, 2018, Perez was seen by a retina specialist, Dr. William F. Mieler.

(Id. ¶ 35.) Dr. Mieler diagnosed Perez with CSR and recommended he be treated with

photodynamic therapy ("PDT"). (Id. ¶¶ 35–36.) But the Review Board did not approve Dr.

Mieler’s recommendation for Perez to receive PDT. (Id. ¶ 39; Med. Recs. at 43.) Rather, it

determined that Perez's diagnosis should be confirmed and that it needed "written confirmation"

from UIC's Retina Clinic that PDT was an "FDA approved treatment for CSR." (Med. Recs. at

43; Defs.' Facts ¶ 39.) While the Review Board waited for confirmation, Dr. Fahy saw Perez

again and noted that Perez’s vision was still blurry and he was experiencing light sensitivity for

which Dr. Fahy ordered Perez tint for his glasses. (Defs.' Facts ¶ 40; Med. Recs. at 105.) Not

long thereafter, a Wexford physician affirmed the Review Board's denial. (Defs.’ Facts ¶ 42.)

That Wexford physician concluded that PDT treatment should be denied because it is not FDA
                                                  4
approved for the treatment of CSR and an article from UIC indicated that while PDT appears

beneficial, further studies are needed. (Id.; Med. Recs. at 80.)

       Dr. Fahy saw Perez again on April 9, 2018. (Defs.’ Facts ¶ 43.) During the appointment,

Dr. Fahy noted that there had been no improvement in Perez's left eye and that he still had CSR.

(Id.; Med. Recs. at 107.) Dr. Fahy then referred Perez back to UIC's retina clinic for a new

treatment plan. (Defs.' Facts ¶ 44; Med. Recs. at 100.) Before Perez could get an appointment,

Dr. Fahy saw him again on July 30, 2018. (Defs.’ Facts ¶ 47.) Dr. Fahy observed that there was

"significant [visual] improvement" in Perez's left eye but recommended that Perez still attend his

UIC appointment. (Med. Recs. at 108; Defs.’ Facts ¶ 47.)

       Perez was finally seen at UIC’s retina clinic by Dr. Mieler on September 19, 2018.

(Defs.' Facts ¶ 48.) Dr. Mieler found that there was "almost complete resolution" of Perez's CSR

and concluded that "[b]ased on the spontaneous improvement," Perez's condition should continue

to be observed and there was a good chance his eye would stabilize. (Med Recs. at 101–02;

Defs.' Facts ¶ 48.) Dr. Meiler recommended that Perez follow up in four to six months, or

request another appointment if any issues developed. (Med. Recs. at 101–02.)

       Perez asserts that he saw Dr. Meiler again approximately ten months later, on

July 24, 2019. (Perez Decl. ¶ 14; see also Dkt. No. 59–3 at 2.) Perez claims that at this

appointment, Dr. Meiler once again recommended PDT treatment. (Perez Decl. ¶ 14; see also

Dkt. No. 59–3 at 2.) However, Perez still has not received PDT and asserts that he continues to

experience fluid discharge, blurred and wavy vision, and light sensitivity in his left eye. (Perez

Decl. ¶ 16.)

II.    PEREZ'S BACK

       While incarcerated Perez complained of chronic lower back pain due likely to an injury he

received from a fall he had as a child. (Defs.' Facts ¶¶ 55–56.) So, Perez was referred to UIC
                                                 5
orthopedics for his back pain and was examined by Dr. El Shami in September 2015. (Id. ¶ 56.)

Dr. El Shami concluded that Perez likely had a herniated disk or spinal stenosis and recommended

magnetic resonance imaging (“MRI”). (Med. Recs. at 2.) Perez received an MRI on October 30,

2015 that showed degenerative changes to his lumbar spine and discs, and mild bilateral

neuroforaminal stenosis in multiple vertebrae. (Defs.' Facts ¶ 59.) About a month after Perez’s

MRI, Dr. Obaisi granted him year-long low gallery and low bunk permits on December 1, 2015.

(Pl.'s Facts ¶ 17; Dkt. No. 59–4 at 2.) A low gallery permit allows inmates to be celled on a floor

that minimizes the number of stairs they need to climb. (Pl.'s Facts ¶ 18.)

       A.      Initial Treatment of Perez's Back

       Dr. El Shami saw Perez for a follow up appointment on February 17, 2016.

(Defs.’ Facts ¶ 60.) Dr. El Shami noted that Perez had "multilevel lumbar disc herniations" and

"mild lumbar central canal stenosis," and concluded that Perez was suffering from "degenerative

disc disease [of the] lumbar spine." (Med. Recs. at 53.) Based on these assessments, Dr. El Shami

recommended that Perez receive a lumbar epidural steroid injection (“LESI”), continue taking

gabapentin (a pain medication), be handcuffed in front with waist chains, and follow up two

months after his LESI treatment. (Defs.' Facts ¶ 60.)

       Dr. Obaisi saw Perez on February 17, 2016 following his visit with Dr. El Shami at UIC

Orthopedics. (Id. ¶ 62; Med. Recs. at 25.) Dr. Obaisi noted that Perez suffered from degenerative

joint disease of the spine and that there was "no change" to his condition. (Id.) Dr. Obaisi

evaluated Perez at least two more times over the next six months. (Defs.' Facts ¶¶ 64–66.) During

both appointments, Dr. Obaisi noted that there was "no change" to Perez’s medical condition and

continued to proscribe Perez pain medication. (Id.; Med. Recs. at 22, 24.) Perez was also referred

to and seen by providers at UIC’s pain clinic, who also recommended LESI treatment. (Defs.’

Facts ¶ 66.)
                                                 6
        On August 15, 2016, Perez received LESI treatment. (Defs.' Facts ¶ 68.) Dr. Obaisi saw

Perez immediately following his LESI treatment and one month later. (Id. ¶¶ 68–70.) During both

appointments, Dr. Obaisi noted that there was still "no change" regarding Perez's back.

(Med. Recs. at 20–21.)

        B.      Perez's Low Gallery Permit and his Fall

        Perez's yearlong low gallery and bunk permits were scheduled to expire on December 1,

2016. (Id. at 70.) Before expiration, Perez saw Dr. Obaisi regarding renewal.

(Defs.’ Facts ¶ 72.) Dr. Obaisi noted that Perez was suffering from lower back pain, had

received LESI treatment, and that there was "no acute change" to his back. (Med. Recs. at 19;

Defs.’ Facts ¶ 72.) However, Dr. Obaisi did not renew Perez’s low gallery permit, he only

renewed his low bunk permit. (Defs.' Facts ¶ 72.) Perez testified that during his appointment,

Obaisi said that he would not renew Perez's low gallery permit and stated that the warden was

"giving him a hard time" about the number of permits being issued and accordingly "had to give

[Perez] a hard time." (Perez Decl. ¶ 21.) A few days later, Perez's lower gallery permit expired.

(Defs.' Facts ¶ 75.)

        Perez alleges that he fell down the cellhouse stairs on December 23, 2016. 3 (Pl.'s Facts

¶¶ 22–23; Defs.'s Facts ¶ 76.) The Licensed Practical Nurse who examined Perez after the fall

noted that he did not have any redness, scrapes, or bruising to his back or leg and he had full

range of movement in all extremities. (Def.’s Facts ¶ 76.) The same Licensed Practical Nurse

also observed that Perez was able to use a wheelchair after the alleged fall to transport himself

without grunting, grimacing, or any distressed look on his face. (Id. ¶ 76.) He was then admitted


3
  The parties appear to dispute whether Perez fell in the first place by referring to his fall as "self-
reported" and noting certain inconsistencies in Perez’s retelling of the fall. (See Defs. Facts ¶ 76;
see also Defs.’ Resp. to Pl.’s Facts (Dkt. No. 67) ¶ 22.) This factual question is immaterial
because even if he did fall, it would not show deliberate indifference.
                                                 7
for a 23-hour observation period where he did not voice any complaints. (Id.) A physician

examined Perez the next day and ordered x-rays that showed degenerative changes to Perez's

spinal disks but no fracture. (Defs.' Facts ¶¶ 78–79; Med Recs. at 69.) The physician granted

Perez a two-week low gallery, slow walk, and crutches permit. (Defs.’ Resp. to Pl.'s Facts ¶ 27;

Dkt. No. 59–6 at 2.) One week later, the same physician extended Perez’s low gallery permit for

two months. (Defs.' Facts ¶ 80;

Dkt. No. 59–7 at 2.)

       Approximately two months later, Dr. Obaisi examined Perez again and renewed his low

gallery permit. (Defs.’ Facts ¶ 82.) Over the next ten months, up until Dr. Obaisi’s passing in

December 2017, Perez had multiple appointments with Dr. Obaisi, other Stateville doctors, and

UIC providers who all continued to either renew or recommend renewal of Perez’s low gallery

permit even though Perez continued to receive LESI, pain medication, and physical therapy.

(Id. ¶¶ 83–96.) Perez's permits have also been renewed several times since Dr. Obaisi’s passing.

(Id. ¶¶ 97–99, 111; Dkt. No. 59–7 at 6.)

                                   STANDARD OF REVIEW

       Summary judgment is proper only when "the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(a). A genuine issue for trial exists when "the evidence is such that a reasonable jury

could return a verdict for the nonmoving party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248, 106 S. Ct. 2505, 2510 (1986). This standard places the initial burden on the moving party

to identify "those portions of the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, which it believes demonstrate the absence

of a genuine issue of material fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323,

106 S. Ct. 2548, 2553 (1986) (internal quotations omitted). Once the moving party meets this
                                                 8
burden of production, the nonmoving party may not rest upon the mere allegations or denials of

the adverse party’s pleading but rather must set forth specific facts showing that there is a

genuine issue of material fact for trial. See Fed. R. Civ. P. 56(e); see also Anderson, 477 U.S. at

256–57, 106 S. Ct. at 2514. In deciding whether summary judgment is appropriate, we must

accept the nonmoving party’s evidence as true, and draw all reasonable inferences in that party’s

favor. See Anderson, 477 U.S. at 255, 106 S. Ct. at 2513.

                                            ANALYSIS

       Perez alleges that Dr. Fahy and Dr. Obaisi violated his constitutional rights by

demonstrating deliberate indifference to his serious eye and back conditions. (Pl.’s Resp. to

Def.’s Mot. for Summ. J. ("Pl.’s Resp.") (Dkt. No. 58) at 8–13.) He also argues that Wexford’s

collegial review process is constitutionally deficient because it is a barrier to adequate care that

dangers patient safety. (Id. at 13–15.)

       "Prison officials violate the Eighth Amendment’s proscription against cruel and unusual

punishment when they display ‘deliberate indifference to serious medical needs of prisoners.’"

Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005) (quoting Estelle v. Gamble,

429 U.S. 97, 104, 97 S. Ct. 285, 291 (1976)). To prove deliberate indifference, a detainee must

demonstrate that: "(1) an objectively serious injury or medical need was deprived; and (2) the

official knew that the risk of injury was substantial but nevertheless failed to take reasonable

measures to prevent it." Chapman v. Keltner, 241 F.3d 842, 845 (7th Cir. 2001). The second

prong "requires evidence that the official was aware of the risk and consciously disregarded it

nonetheless." Mathis v. Fairman, 120 F.3d 88, 91 (7th Cir. 1997); see also Johnson v. Doughty,

433 F.3d 1001, 1018 (7th Cir. 2006). To determine whether a defendant knew of and

disregarded a substantial risk requires assessment of their "subjective state of mind," which is

often shown through circumstantial evidence. Petties v. Carter, 836 F.3d 722, 728 (7th Cir.
                                                  9
2016). For example, the plaintiff may present evidence that their request for medical assistance

was ignored or point to the defendant’s specific medical treatment (or lack thereof) where the

risk of the defendant’s actions was so obvious that a "factfinder c[ould] infer that [the] prison

official knew about it and disregarded it." Id. at 729. The standard for showing deliberate

indifference "is a rigorous one," where "something more than negligence or even malpractice is

required." Lockett v. Bonson, 937 F.3d 1016, 1023 (7th Cir. 2019) (quotation omitted).

       Defendants argue that summary judgment is appropriate in their favor because Perez has

failed to present enough evidence that Drs. Fahy or Obaisi were deliberately indifferent when

providing treatment to Perez, or that Wexford was in any way deliberately indifferent. (Id. at 5–

11, 13.) In so arguing, Defendants concede for the purposes of their summary judgment motion

that CSR and chronic degenerative back pain are objectively serious medical conditions. (Defs.’

Mem. of Law in Supp. of Mot. to Dismiss ("Mem.") (Dkt. No. 54) at 4.)

I.     PEREZ’S CLAIM AGAINST DR. FAHY REGARDING HIS LEFT EYE

       Perez argues that Dr. Fahy was deliberately indifferent to his serious eye condition

because Dr. Fahy failed to timely diagnose his CSR and initially sent him to the wrong eye

specialist, which delayed his treatment. (Resp. at 11.) Defendants argue that summary

judgement is appropriate because the undisputed facts do not support Perez’s claims and are

insufficient to allow a reasonable jury to conclude that Dr. Fahy consciously disregarded Perez's

eye condition. (Mem. at 7–8.)

       We agree with Defendants. It took Dr. Fahy two visits and ten days to diagnose Perez

with CSR. (Defs.’ Facts ¶¶ 22–23.) A delay in diagnosis, by itself, does not constitute deliberate

indifference unless that delay was the result of obvious indifference or it can be shown that the

defendant substantially departed from the standard of care over the course of their initial

assessment and treatment. See Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 663
                                                 10
(7th Cir. 2016) (granting summary judgment where plaintiff didn’t have "any expert testimony

indicating that [Defendant’s] infection diagnosis and . . . treatment plan departed from accepted

medical practice."); see also Duckworth v. Ahmad, 532 F.3d 675, 681–82 (7th Cir. 2008)

(finding that doctor's delay in diagnosing plaintiff was not deliberately indifferent). Perez has

failed to present enough evidence that Dr. Fahy substantially deviated from the standard of care.

Rather, the evidence before us suggests that Dr. Fahy was diligent in his treatment of Perez. As

soon as Dr. Fahy diagnosed Perez with CSR, he referred him to a specialist. (Defs.' Facts ¶¶ 23–

24.) Perez concedes that Dr. Fahy’s only treatment option when presented with CSR is to refer

the patient to a specialist. (Pl.’s Resp. to Defs.’ Facts ¶ 52.) Dr. Fahy also re-referred Perez to a

retina specialist for a new treatment plan after Wexford refused to grant Perez PDT treatment.

(Defs.’ Facts ¶ 44.) Further, Perez admits that Dr. Fahy's treatment was consistent with

community medical standards. (Pl.’s Resp. to Defs.' Facts ¶ 54.) Because Perez has failed to

present evidence that would allow a reasonable jury to conclude that Dr. Fahy acted with

deliberate indifference, we grant Defendants’ summary judgment with respect to Perez’s claim

against Dr. Fahy.

       Perez’s initial referral to an ophthalmologist instead of a retina specialist does not change

this result. As a general matter, a mistake in professional judgment is not deliberate indifference.

Whiting, 839 F.3d at 662. When a physician's treatment is called into question, to stave off

summary judgment, the plaintiff must present some evidence that the defendant "knew better"

than to provide the treatment he or she did. (Id. (quoting Petties, 836 F.3d at 731). Such

evidence may include expert testimony regarding the standard of professional care and a

showing that the defendant radically departed from that standard, or in some instances, a doctor’s

actions may be so obviously risky that a layperson could conclude that defendant acted with the

requisite state of mind. Whiting, 839 F.3d at 662–63. Dr. Fahy’s initial referral to an
                                                 11
ophthalmologist instead of a retina specialist is not so obviously risky that a reasonable jury

could infer deliberate indifference.

       Perez argues nonetheless that Dr. Fahy's treatment was flawed because he did not review

Perez's medical records prior to his first appointment and his actions delayed Perez’s overall

treatment. (Resp. at 11.) Dr. Fahy's failure to review Perez's medical records prior to his initial

evaluation, even if it were to constitute negligence, does not rise to the level of deliberate

indifference. See Green v. Wexford Health Sources, No. 12 C 50130, 2016 WL 1214825, at *11

(N.D. Ill. Mar. 29, 2016) ("At most, [defendant's] failure to review [plaintiff's]

full medical records and diagnose . . . was negligence.") (emphasis added); see also Pryor v. Pat,

No. 9 C 472, 2010 WL 4483467, at *4–5 (N.D. Ind. Nov. 1, 2010) (failure to review medical

records to determine allergies after plaintiff told defendant he was allergic to some types of

antibiotics was not deliberate indifference); Harris v. Clarke, No. 6 C 230, 2008 WL 4866683, at

*31 (E.D. Wis. Nov. 10, 2008) ("Even if the records were available to [Defendant] . . . and he did

not review them . . . [Defendant] may have been negligent, but more than negligence is

required."). Perez has also failed to present sufficient evidence that any delays in Perez’s

treatment were a result of Dr. Fahy’s alleged deliberate indifference. Perez admits that Dr. Fahy

has no control over the UIC scheduling process (Pl.’s Resp. to Def.’s Facts ¶ 53) and as outlined

above, nothing about Dr. Fahy’s ten-day delay in diagnosing Perez with CSR or his initial

referral to an ophthalmologist would allow a reasonable jury to conclude that Dr. Fahy

consciously disregarded Perez’s eye condition.

II.    PEREZ’S CLAIM AGAINST DR. OBAISI’S ESTATE REGARDING HIS BACK

       Perez alleges that Dr. Obaisi was deliberately indifferent to his serious medical needs by

having refused to renew Perez’s low gallery permit. (Resp. at 8–10.) A low gallery permit

advises IDOC to house an inmate on the bottom floor, if possible, to limit the number of stairs
                                                  12
climbed by an inmate. (Def.’s Facts ¶ 73.) Perez’s theory is that the decision to not renew his

low gallery permit led him to fall down cell house stairs on December 23, 2016. (Id. ¶ 76.) In

other words, Perez sued Dr. Obaisi for not writing him a doctor’s note that would have excused

him from using stairs to go to and from his cell. Defendants contend that Perez failed to present

enough evidence that Dr. Obaisi acted with the requisite state of mind when declining to renew

Perez’s low gallery permit because his decision to not renew the permit was the result of Dr.

Obaisi exercising medical judgment. (Mem. at 10–11.) Perez responds that Dr. Obaisi’s mental

state can be inferred from the fact that Dr. Obaisi originally granted him a low gallery permit,

was aware Perez was suffering from chronic lower back pain and had a history of falls 4, and

nevertheless told Perez that he was not renewing his permit because the warden was "giving him

a hard time" about the number of permits being issued and therefore "had to give [Perez] a hard

time." (Resp. at 8–10 (quoting Perez Decl. ¶ 21).) For the following reasons, we hold that no

reasonable jury could find that Dr. Obaisi showed deliberate indifference to Perez’s health or

safety by not renewing his low gallery permit. Accordingly, we grant Defendants’ motion for

summary judgment with respect to the claims against Dr. Obaisi.

       A prison official is deliberately indifferent to a prisoner’s health in violation of the Eighth

Amendment only if he “knows of and disregards an excessive risk to inmate health or safety.”

Sellers v. Henman, 41 F.3d 1100, 1103 (7th Cir. 1994) (quoting Farmer v. Brennan, 511 U.S.



4
  The parties disagree as to whether Dr. Obaisi had full knowledge of Perez’s history of falls
related to his back pain. Perez’s deposition testimony is that he has fallen only two other times
while incarcerated. (Def.’s Facts ¶ 115 (citing Perez Dep. 64:1–68:21).) These two other falls
occurred when he was getting out of a top bunk and while standing on a table trying to cover a
window with a blanket. (Def.’s Facts ¶ 115.) Nothing suggests that either of these falls were
caused by back pain. Nor do we see any facts to suggest that Perez has a history of falls
specifically caused by his back pain. (See generally Med. Recs.) Accordingly, we agree with
Defendants in that Perez’s medical records do not reflect any history of falls related to back pain
prior to Dr. Obaisi’s decision to not renew the low galley permit.
                                                 13
825, 837, 114 S. Ct. 1970, 1979 (1994)). A prison official is free from liability if he responded

reasonably to the risk, even if the harm ultimately was not averted. See Gayton v. McCoy, 593

F.3d 610, 620 (7th Cir. 2010) (citing Farmer, 511 U.S. at 843, 114 S. Ct. at 1983)). Medical

decisions that are matters for medical judgment, such as one medical treatment over another, are

beyond the Eight Amendment’s purview. See, e.g., Lockett v. Bonson, 937 F.3d 1016, 1024 (7th

Cir. 2019); Snipes v. DeTella, 95 F.3d 586, 591 (7th Cir. 1996). Further, mere disagreement with

a doctor’s recommended course of treatment does not constitute deliberate indifference. Edwards

v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007) (citing Estelle v. Gamble, 429 U.S. 97, 107, 97 S.Ct.

285 (1976)).

       The record before us demonstrates that Dr. Obaisi employed professional judgment in

deciding not to renew Perez’s low gallery permit. True, evidence on the record suggests that Dr.

Obaisi was pressured to decrease the number of low gallery permits he issues and so he had to

give Perez “a hard time,” 5 but that does not create a question of fact as to whether Dr. Obaisi

acted in disregard of an excessive risk to Perez. (Pl.’s SOF ¶ 21; (Perez Decl. ¶ 21.) On the

contrary, Dr. Obaisi’s decision to not renew the permit was based on objective medical evidence.

Indeed, Dr. Obaisi considered that since the low gallery permitted was first issued Perez had

undergone a year’s worth of ongoing pain management treatment for his back condition, had



5
  Specifically, Perez testified that Obaisi stated that the warden “was giving him a hard time”
about the number of permits being issued and so he “had to give [Perez] a hard time.” (Perez
Decl. ¶ 21.) Dr. Obaisi deceased about one month after the lawsuit was filed, but before Perez’s
deposition testimony as to Dr. Obaisi’s statement regarding the pressure to issue less low gallery
permits. (Dkt. Nos. 1, 22 ¶ 1, 62-1 (Perez Decl.) ¶ 21.) We consider Perez’s testimony as to this
statement because it falls within the "state-of mind" hearsay exception. "Under the state-of-mind
exception, a hearsay statement is admissible if it ‘[expresses] the declarant's state of mind at the
time of the utterance,’ i.e., his intentions, plans or motivations." Ruhl v. Hardy,
743 F.3d 1083, 1099 (7th Cir. 2014) (quoting People v. Lawler, 142 Ill.2d 548, 559,
568 N.E.2d 895, 900 (Ill. 1991)). We conclude that Perez’s testimony, while hearsay, expresses
and is relevant to Dr. Obaisi’s motive for not renewing the low gallery permit.
                                                    14
been seen by a specialist for it, received a lumbar epidural steroid injection for it, often had no

complaints at doctor’s appointments (see, e.g., Def.’s SOF ¶¶ 62, 64, 66, 69), and had no acute

changes in condition when he made the decision not to renew the low gallery permit. (Id. ¶¶ 60–

72.) Further supporting our conclusion that Dr. Obaisi’s determination was appropriate is that a

nurse observed Perez walking up stairs to the cell house’s second level without having showed

signs of acute distress just two days following Perez’s request for a low gallery permit renewal.

(Id. ¶ 74.) Thus, we conclude that no reasonable jury could find that Dr. Obaisi declining to

renew Perez’s low gallery permit was anything but the result of him exercising his medical

judgment, was a reasonable response to any risk associated with Perez’s use of stairs, and did not

disregard an excessive risk to Perez’s health or safety.

III.    CLAIM AGAINST WEXFORD

        Perez argues that Wexford’s collegial review process is a danger to the safety of patients.

(Resp. at 13–15.) A private corporation providing healthcare to inmates may be liable for

violations of an inmate’s constitutional rights if the "moving force" behind those violations were

the defendant’s "official policy, widespread custom, or action by an official with policy-making

authority." Dixon v. Cty. of Cook, 819 F.3d 343, 348 (7th Cir. 2016); see also Shields v. Ill.

Dep't of Corr., 746 F.3d 782, 789 (7th Cir. 2014) ("For now, this circuit's case law still extends

[to certain § 1983 claims] from municipalities to private corporations."). "To prove an official

policy, custom, or practice . . . [the plaintiff] must show more than the deficiencies specific to his

own experience." Daniel v. Cook Cty., 833 F.3d 728, 734–35 (7th Cir. 2016). Rather, in the

absence of direct proof of an official policy, the plaintiff must present evidence "that could allow

a reasonable trier of fact to find . . . ‘systemic and gross deficiencies in staffing, facilities,

equipment, or procedures in a detention center’s medical care system.’" Id. (quoting Dixon,

819 F.3d at 348.)
                                                    15
       To support his argument, Perez submits an expert report filed in Lippert v. Ghosh, et al.

No. 10 C 4603 (N.D. Ill. 2015) (the "Lippert Report") that he claims challenges the review

process. (Dkt. No. 62–3.) Perez argues that the Lippert Report combined with his own

experience in not receiving PDT treatment for his eye raises questions of fact regarding whether

Wexford’s collegial review process is constitutionally deficient. (Resp. at 13–15.) But District

courts have repeatedly held that the Lippert Report is inadmissible and may not be used to defeat

summary judgment. See Boyce v. Wexford Health Sources, Inc., No. 15 C 7580, 2017 WL

1436963, at *5 (N.D. Ill. Apr. 24, 2017) (collecting cases and concluding that the report is

inadmissible unless offered to show what an official may have known); see also Gaston v.

Ghosh, No. 11 C 6612, 2017 WL 5891042, at *14, n.19 (N.D. Ill. Nov. 28, 2017),

aff'd, 920 F.3d 493 (7th Cir. 2019) ("[The Lippert] report is inadmissible hearsay.");

Thomas v. Studer, No. 16 C 8718, 2018 WL 5024957, at *5 n.1 (N.D. Ill. Oct. 17, 2018)

(refusing to rely on report).

       The only other evidence Perez offered is his own left eye treatment. However, these facts

are not enough to show an official policy, custom, or practice. Daniel, 833 F.3d at 734–35; see

also Shields v. Ill. Dep't of Corr., 746 F.3d 782, 796 (7th Cir. 2014) (referral to the wrong doctor

and failing to correct mistake was insufficient). Unlike previous cases where plaintiffs defeated

summary judgment by relying on testimony from correctional and medical staff regarding

deficiencies in care in addition to their own personal experience, Perez has presented no

additional evidence from which a policy, custom, or practice could possibly be inferred. See,

e.g., Daniel, 833 F.3d at 735 (denying defendant’s summary judgment motion where plaintiff

provided evidence of personal experience and "extensive testimony from [j]ail medical staff");

Davis v. Carter, 452 F.3d 686, 695 (7th Cir. 2006) (same result where plaintiff pointed to



                                                 16
personal experience and testimony from a pharmacist, correctional officer, social worker, and

other circumstantial evidence).

        Because Perez has failed to present evidence outside of his own experience that Wexford

had an official policy or widespread custom that was the "moving force" behind his alleged

constitutional violations, we grant Defendants summary judgment with respect to Perez’s claim

against Wexford.

                                        CONCLUSION

        Even viewing the summary judgment record in the light most favorable to Perez, we

conclude that no reasonable person could find in his favor. For the reasons stated above, we

grant Defendants’ motion for summary judgment (Dkt. No. 52), and this case is dismissed in its

entirety. It is so ordered.




                                                    ___________________________________
                                                    Honorable Marvin E. Aspen
                                                    United States District Judge



Dated: November 6, 2019
       Chicago, Illinois




                                               17
